The Chancellor.
[ * 198]
The trustees were selected in this case to hold and represent the property, for the sake of convenience, and because the subscribers were too numerous to hold and manage the property as a copartnership. The trustees are sufficient for the purpose of this bill, which is for a sale of the pledge; it would be intolerably oppressive and burdensome, to compel the plaintiffs to bring in all the cestui que trusts. The delay, and the expense incident to such a proceeding, would be a reflection on the justice of the Court. This is one of those *cases in which the general rule cannot, and need not be enforced; for the trustees sufficiently represent all the interests concerned; they were selected by the association for that purpose, and we need not look beyond them.
Demurrer overruled